Citation Nr: 1221564	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as a result of in-service asbestos exposure.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a heart disorder, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served in the U.S. Navy from February 1948 to January 1952, and in the U.S. Coast Guard from November 1955 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) 
"Tiger Team," located at the Regional Office (RO) in Cleveland, Ohio, which denied service connection for a respiratory disability, a right ankle disorder, a right shoulder disorder, a left ankle disorder, coronary artery disease, to include as secondary to PTSD, and hypertension; denied an increased rating in excess of 50 percent for PTSD; and denied individual unemployability due to service-connected disabilities (TDIU).  Due to the Veteran's place of residence, the RO in Roanoke, Virginia, assumed jurisdiction.  

In a September 2008 Notice of Disagreement (NOD), the Veteran specifically expressed disagreement only with the Tiger Team's decisions regarding the respective claims for service connection for a respiratory disorder, a right ankle disorder, a right shoulder disorder, a left ankle disorder, and coronary artery disease, to include as secondary to PTSD, and an increased rating in excess of 50 percent for PTSD.  As the Veteran did not file an NOD indicating disagreement with the Tiger Team's respective denials of service connection for hypertension and entitlement to a TDIU in a timely fashion, these claims are not in appellate status and are not before the Board.  38 U.S.C.A. § 7105 (West 2002).  

In November 2008, the Roanoke RO issued a Statement of the Case (SOC).  Subsequently, in December 2008, the Veteran filed a Substantive Appeal to the Board, specifically limiting his appeal to the respective issues of service connection for a respiratory disorder, a right ankle disorder, a right shoulder disorder, a left ankle disorder, and coronary artery disease, to include as secondary to PTSD.  As the Veteran did not appeal the Tiger Team's denial of an increased rating in excess of 50 percent for PTSD in a timely fashion, the issue is not in appellate status and is not before the Board.  Id.   

In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the Roanoke RO (Travel Board hearing).  A transcript of that hearing was procured and associated with the claims file.  In August 2010, after the Certification of the Appeal to the Board, the Veteran submitted additional evidence with a waiver of consideration by the agency of original jurisdiction (AOJ).

In an October 2010 Board Decision and Remand, the Board denied service connection for a right ankle disorder.  As the Veteran did not appeal the grant of service connection for a right ankle disorder in a timely fashion, the issue of service connection for a right ankle disorder is no longer in appellate status and is not before the Board.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011).  

In the October 2010 Board Decision and Remand, the Board remanded the issues of service connection for a respiratory disorder, a right shoulder disorder, a left ankle disorder, and coronary artery disease, to include as secondary to PTSD, to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with most of the Board's requests regarding these issues, including the provision of additional notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA); and the attempted procurement of additional private treatment records, done in a reasonable manner.  In compliance with the Board's October 2010 Remand directives, in December 2010, the AMC also provided the Veteran with a VA medical examination to determine the nature and etiologies of the Veteran's claimed respiratory disorder, right shoulder disorder, left ankle disorder, and coronary artery disease; however, as will be explained below, the Board finds that the December 2010 VA medical examination report is inadequate as the VA examiner apparently based opinions on an inaccurate factual premise regarding the dates and nature of the Veteran's service, and did not note evidence in the file supportive of the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the AMC did not provide an adequate examination, in compliance with the Board's October 2010 Remand directives, the Board finds that another VA examination with medical opinions regarding the etiologies of the Veteran's claimed disorders is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Veteran essentially claims that he developed a heart disorder that either began during service or was caused by an incident of service.  Alternatively, the Veteran contends that he has a current heart disorder that was either caused or aggravated by the service-connected PTSD or by a respiratory disorder related to asbestos exposure during service.  The RO originally classified the Veteran's claim for a heart disorder as one of entitlement to service connection for coronary artery disease, to include as secondary to PTSD.  During the pendency of this appeal, the Veteran has been diagnosed as having heart disorders other than coronary artery disease, including mild mitrial regurgitation, trace pulmonary regurgitation, and diastolic dysfunction.  Accordingly, the Board has reclassified the Veteran's claim as one of entitlement to service connection for a heart disorder, to include due service-connected PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009) (finding that when a claim identifies a specific disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues of service connection for a respiratory disorder, a right shoulder disorder, a left ankle disorder, and a heart disorder are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).

Reviewing the evidence of record, the Board notes that pertinent treatment records currently are not included in the claims file.  In the December 2010 VA medical examination report, the Veteran reported being provided with a pacemaker at the Maryview Hospital in Portsmouth, Virginia in 2008.  The Board notes that the claims file does not include any records from Maryview Hospital.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  As all records indicating treatment for a heart disorder are relevant to the Veteran's claim for service connection for a heart disorder, the AMC/RO should procure all outstanding treatment records from Maryview Hospital in Portsmouth, Virginia.  

The record contains a copy of a May 1975 physician's statement, written in conjunction with the Veteran's application for federal disability retirement.  In this report, an examiner from the Portsmouth Naval Hospital stated that the Veteran had experienced fainting spells while working at the Norfolk Naval Shipyard due to premature ventricular contractions.  The examiner indicated that the first such episode occurred on May 27, 1975.  In an October 2007 claim for TDIU, otherwise not relevant to this appeal, the Veteran indicated that he stopped working in 1975 due to "disability retirement."  The record reflects that Office of Personnel Management (OPM) disability records, to include any decisions and any other medical records used in making such decisions, are not associated with the claims file.  While OPM records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of OPM records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims file copies of any OPM disability determinations and all medical records underlying such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011), with respect to requesting records from Federal facilities.

In addition, the Board finds that an additional VA medical examination with opinions regarding the etiologies of the Veteran's claimed respiratory disorder, right shoulder disorder, left ankle disorder, and heart disorder is necessary as the December 2010 VA medical examination report is inadequate.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).   

The Veteran served in the Navy from February 1948 to January 1952, and in the Coast Guard from November 1955 to October 1967.  During service in the Coast Guard, the Veteran's service treatment records indicated that he spent at least part of his time in service working as a boilermaker.  After his October 1967 discharge from service, in an October 2007 application for TDIU, otherwise not relevant to this appeal, the Veteran indicated that he worked as a civilian at the Norfolk Naval Shipyard from 1970 to 1975 before retiring due to a disability.  Reviewing the December 2010 VA medical examination report, the Board notes that, in writing the required opinions, the December 2010 VA examiner acknowledged the Veteran's four year history of service in the Navy, lasting from February 1948 to January 1952; however, the VA examiner did not acknowledge that the Veteran served 12 years in the Coast Guard from November 1955 to October 1967.

In writing an opinion regarding the Veteran's claim for a respiratory disorder related to asbestosis, the December 2010 VA examiner noted reviewing the claims file prior to writing her report.  Having interviewed the Veteran, the VA examiner wrote that the Veteran was a disjointed historian and that his oral history was not fully consistent with the written history.  In reviewing the evidence, the VA examiner stated that the Veteran served in the U.S. Navy from 1948 to 1952 prior to working in a shipyard environment.  The VA examiner indicated that the Veteran was exposed to "asbestosis" with no personal protective equipment while working as a boilermaker from 1955 to 1975.  The VA examiner noted that the first medical evidence suggesting the presence of asbestosis was a November 2000 private treatment record.  The VA examiner wrote that the timing of the appearance of asbestosis was more supportive of later civilian exposure rather than earlier in-service exposure to asbestos; therefore, the VA examiner stated that the Veteran's claimed respiratory disorder was less likely than not related to asbestos exposure during service.  

In writing an opinion regarding the etiology of the Veteran's claimed left ankle disorder, the VA examiner noted that the Veteran reported experiencing ankle injuries in 1962 and 1967.  In her opinion, the VA examiner stated, in pertinent part, that the Veteran did not exhibit continuous symptomatology of a left ankle disorder until 2007, over 55 years after his 1952 release from active service; therefore, the VA examiner concluded that the Veteran's left ankle disorder was less likely than not related to service.  

Regarding the Veteran's claim for service connection for a right shoulder disorder, having interviewed the Veteran, the VA examiner noted that the Veteran reported spraining his shoulder in 1957 or 1958 while on duty, and that the condition had progressively worsened since that time.  In writing her opinion, the VA examiner indicated, in pertinent part, that a review of the records failed to show a continuity of symptomatology since the right shoulder injury "that occurred more than 50 years ago."  The VA examiner indicated that recent imaging studies showed bilateral degenerative joint disease in the Veteran's shoulders.  The VA examiner wrote that the Veteran worked in a laborious position for many years as a civilian which would have contributed to the problems in his shoulders as he aged; therefore, the VA examiner concluded that the Veteran's right shoulder disorder was less likely than not related to service.

In the December 2010 VA medical examination report, the VA examiner did not acknowledge the Veteran's term of service in the Coast Guard, lasting from November 1955 to October 1967.  For example, in the December 2010 VA medical examination report, the Veteran reported left ankle injuries occurring in 1962 and 1967, during his term of service in the Coast Guard.  In the opinion, the VA examiner stated, in pertinent part, that the Veteran did not exhibit continuous symptomatology of a left ankle disorder until 2007, over 55 years after his 1952 release from active service; therefore, the VA examiner concluded that the Veteran's left ankle disorder was less likely than not related to service.  The Board notes that the December 2010 VA examiner did not acknowledge that the Veteran served for a dozen years in the Coast Guard subsequent to his 1952 discharge from the Navy; therefore, the December 2010 VA examiner's opinion regarding the etiology of the Veteran's claimed left ankle disorder is inadequate as it is based on an inaccurate factual premise.  See Reonal, 5 Vet. App. at 461

Reviewing the December 2010 VA examiner's opinion regarding the etiology of the Veteran's claimed respiratory disorder, the VA examiner wrote that the Veteran was exposed to "asbestosis" with no personal protective equipment while working as a boilermaker from 1955 to 1975.  The VA examiner noted that the first medical evidence suggesting the presence of asbestosis was a November 2000 private treatment record.  The VA examiner wrote that the timing of the appearance of asbestosis was more supportive of later civilian exposure than earlier in-service exposure to asbestos; therefore, the VA examiner stated that the Veteran's claimed respiratory disorder was less likely than not related to asbestos exposure during service.  The Board notes that the VA examiner did not note that the majority of the period during which the Veteran worked as a boilermaker while supposedly being exposed to asbestos was during service in the Coast Guard.  According to the Veteran's October 2007 application for TDIU, the Veteran indicated that he worked as a civilian boilermaker for only five years, specifically from 1970 to 1975, before retiring due to a disability.  Having acknowledged that the Veteran worked in an asbestos-laden environment while working as a boilermaker for a number of years, the December 2010 VA examiner did not explain why the Veteran's shorter stint as a civilian boilermaker was more likely to have caused asbestosis than his more lengthy term in service performing the same work.  As the VA examiner did not acknowledge the Veteran's service as a boilermaker in the Coast Guard, the December 2010 VA examiner's opinion regarding the etiology of the Veteran's claimed respiratory disorder is inadequate as it is based on an inaccurate factual premise.  See id.  

Reviewing the December 2010 VA examiner's opinion regarding the etiology of the Veteran's claimed right shoulder disorder, the VA examiner stated that the Veteran had not experienced symptomatology for more than 50 years since an in-service injury which the Veteran reported to have occurred in 1957 or 1958.  The Board notes that, in making this statement, the VA examiner failed to note the 1962 service treatment records indicating treatment for right shoulder bursitis symptomatology.  In addition, the VA examiner wrote that the Veteran worked in a laborious position for many years as a civilian which would have contributed to the problems in his right shoulder as he aged.  As noted above, the VA examiner wrote that the Veteran worked as a boilermaker for 20 years from 1955 to 1975; however, the VA examiner did not note, that during a the majority of that period, specifically 12 years, the Veteran worked as a boilermaker while serving in the Coast Guard.  If the Veteran's October 2007 application for TDIU is accurate, the Veteran only worked as a boilermaker in a civilian capacity for five years, specifically from 1970 to 1975, and not for "lengthy" period as described by the December 2010 VA examiner.  As the December 2010 VA examiner did not note the 1962 in-service treatment for right shoulder bursitis symptomatology or the Veteran's in-service employment as a boilermaker, the December 2010 VA examiner's opinion regarding the etiology of the Veteran's claimed right shoulder disorder is inadequate as it is based on an inaccurate factual premise.  See id.  

Reviewing the December 2010 VA examiner's opinion regarding the etiology of the Veteran's claimed heart disorder, the VA examiner wrote that the Veteran reported experiencing an initial myocardial infarction occurred in 1975.  The VA examiner stated that the Veteran had acknowledged PTSD at the time of the myocardial infarction, but noted that an October 2010 VA treatment record, indicating the results of stress testing, failed to show any myocardial ischemia despite EKG changes.  The VA examiner also indicated that the Veteran had an ejection fraction of 73 percent.  Therefore, the VA examiner stated that she was unable to provide a nexus between current a heart disorder and PTSD symptomatology.  

From a review of the record, the December 2010 VA examiner essentially found that the Veteran's heart disorder was not caused or aggravated by PTSD because the evidence did not indicate the presence of any obvious heart disorder.  However, the Board notes that an October 2007 VA treatment record, specifically an X-ray report, indicates the presence of several heart disorders, specifically mild mitrial regurgitation, trace pulmonary regurgitation, and diastolic dysfunction.  The VA examiner did not offer any opinion as to whether these heart conditions were caused or aggravated by the Veteran's PTSD.  Moreover, the VA examiner did not offer any opinions regarding whether any heart disorder was related to service, or whether the Veteran's heart disorder was caused or aggravated by a respiratory disorder, as required in the October 2010 Board remand directives.  See Stegall, 11 Vet. App. at 271.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court stated that, once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Therefore, the Board finds that an additional VA medical examination to determine the nature and etiologies of the Veteran's claimed respiratory disorder, right shoulder disorder, left ankle disorder, and heart disorder is necessary.  

Accordingly, the claims for service connection for a respiratory disorder, a right shoulder disorder, a left ankle disorder, and a heart disorder are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his claimed respiratory disorder, right shoulder disorder, left ankle disorder, and heart disorder since December 2010, the date of the most recent treatment record included in the claims file.  The AMC/RO should request release forms to allow the AMC/RO to acquire any records related to non-VA treatment, especially any treatment records from Maryview Hospital in Portsmouth, Virginia.

2.  The AMC/RO should secure for association with the claims file copies of the OPM disability retirement records, to include any decisions and any medical records utilized in making the decisions.  If such records are unavailable or do not exist, the AMC/RO should obtain certification from OPM stating such is the case (and the Veteran should be so advised).

3.  After the completion of the above, the AMC/RO should schedule the Veteran for a VA lung disorders examination, to be performed by a qualified VA examiner other than the December 2010 VA examiner, to ascertain the nature and etiology of any current respiratory disorder.  The relevant documents from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  

An interview of the Veteran regarding his respiratory disorder history, a respiratory examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should note the Veteran's contentions of asbestos exposure during service in the Navy and specifically ask the Veteran about possible exposure to asbestos during service in the Coast Guard.  Following such development, the VA examiner should list all current respiratory disorders and offer the following opinion: 

Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current respiratory disorders had onset in service or were caused by any incident in service, to include in-service exposure to asbestos? 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

4.  The AMC/RO should schedule the Veteran for a VA joints (orthopedic) examination, to be performed by a qualified VA examiner other than the December 2010 VA examiner, to ascertain the nature and etiology of any left ankle or right shoulder disorder.  The relevant documents from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  

An interview of the Veteran regarding his medical disorder history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should note the 1962 service treatment records indicating treatment for right shoulder bursitis.  The VA examiner should list any right shoulder or left ankle disorders and offer the following opinions: 

(i)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current left ankle disorder had onset in service or was caused by any incident in service?

(ii)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current right shoulder disorder had onset in service or was caused by any incident in service? 
 
The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

5.  After the provision of the lung disorders examination noted above, the AMC/RO should schedule the Veteran for a VA heart examination, to be performed by a qualified VA examiner other than the December 2010 VA examiner, to ascertain the nature and etiology of any heart disorder experienced during the pendency of this appeal, to include the mild mitrial regurgitation, trace pulmonary regurgitation, and diastolic dysfunction diagnosed in October 2007.  The relevant documents from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  

An interview of the Veteran regarding his heart disorder history, an examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should note any records indicating the implantation of a pacemaker in 2008.  The VA examiner should list any heart disorders noted during the pendency of this appeal and offer the following opinions: 

(i)  What in your opinion is the most likely cause of the Veteran's diagnosed heart disorder?

(ii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed heart disorder had onset in service or is related to an incident of the Veteran's service?  

(iii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed heart disorder was caused by his service-connected PTSD?

(iv)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed heart disorder was aggravated (permanently worsened beyond the normal progress of the disorder) by the service-connected PTSD?

(v)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed heart disorder was caused by a respiratory disorder ?  

(vi)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed heart disorder was aggravated (permanently worsened beyond the normal progress of the disorder) by a respiratory disorder?

If the VA examiner finds that any heart disorder found during this examination was aggravated by the Veteran's PTSD and/or respiratory disorder, he/she should quantify the degree of aggravation, if possible. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

6.  Following the completion of the requested actions, the AMC/RO should then re-adjudicate the Veteran's claims for service connection for a respiratory disorder, to include as a result of in-service asbestos exposure, a right shoulder disorder, a left ankle disorder, and a heart disorder, to include as secondary to posttraumatic stress disorder (PTSD).  In doing so, the AMC/RO should consider all evidence.  If the benefits on appeal remain denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case, and should be afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran is advised that failure to report for any scheduled examination(s) may result in the denial of his claim(s).  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


